





SERIES C CONVERTIBLE PREFERRED
STOCK PURCHASE AGREEMENT


        This Series C Convertible Preferred Stock Purchase Agreement (together
with the schedules and exhibits hereto, the "Agreement") dated as of August __,
2003, is entered into by and among Audible, Inc. [audible_8k.htm], a Delaware
corporation (the "Company"), and the persons and individuals, severally but not
jointly, identified on Schedule I hereto (each, an "Investor" and collectively,
the "Investors").


        In consideration of the premises, mutual promises and covenants
contained in this Agreement, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:


    1.    Authorization and Sale of Series C Preferred Shares


          1.1    Authorization. The Company has, or before the Closing (as
defined in Section 2 ) will have, duly authorized the issuance of up to
1,111,111 shares of its Series C Convertible Preferred Stock, $0.01 par value
per share (the "Series C Shares"), having the rights, restrictions, privileges
and preferences set forth in the Certificate of Designation of the Designations,
Limitations, Restrictions and Relative Rights of the Series C Convertible
Preferred Stock, attached hereto as Exhibit A (the "Designation").


          1.2    Sale of Shares. Subject to the terms and conditions of this
Agreement, at the Closing (as defined in Section 2 ), the Company will sell and
issue to each Investor, and each Investor will, severally but not jointly,
purchase from the Company that number of Series C Shares set forth next to such
Investor’s name on Schedule I hereto at a per share purchase price of $5.40.


          1.3    Use of Proceeds. The proceeds from the sale of Series C Shares
will be used by the Company to expand sales, marketing and business development
and for other general corporate purposes.


    2.    The Closing . The closing (the "Closing") of the sale and purchase of
Series C Shares under this Agreement shall take place at the offices of Piper
Rudnick LLP, 1775 Wiehle Avenue, Suite 400, Reston, Virginia 20190 at 10 a.m.,
local time, on the date hereof. At the Closing, the Company will deliver to each
Investor a certificate for the number of Series C Shares being purchased by such
Investor, registered in the name of such Investor, against payment to the
Company of the aggregate purchase price therefor, by wire transfer, check, or
other method acceptable to the Company. The date of the Closing is hereinafter
referred to as the "Closing Date."


    3.    Representations of the Company. The Company hereby represents and
warrants to each Investor, at and as of the date of this Agreement, as follows:
 

   - 1 -  

--------------------------------------------------------------------------------

 

          3.1    Organization. The Company is a corporation duly incorporated,
validly existing and in good standing under the laws of the State of Delaware.
The Company has all requisite corporate power and authority to own, operate and
lease its property and to carry on its business as now being conducted. The
Company is duly qualified or licensed as a foreign corporation to do business
and is in good standing in each jurisdiction in which the character of
properties occupied, owned or held under lease by the Company, or the nature of
the business conducted by the Company, makes such qualification or license
necessary, except where the failure to be so qualified or licensed would not
have a material adverse effect on the business, operations, assets, liabilities
or financial condition of the Company and its subsidiaries taken as a whole (a
"Material Adverse Effect").


          3.2    Valid Issuance. The Series C Shares, when issued and paid for
in accordance with this Agreement, will be duly authorized, validly issued,
fully paid and nonassessable and (assuming the accuracy of Investors’
representation set in Section 4.4 hereof) issued in compliance with all
applicable U.S., state and foreign securities laws and will not be subject to
any preemptive or other similar rights.


          3.3    Capitalization. On the date hereof, the authorized capital
stock of the Company consists of: (i) 75,000,000 shares of Common Stock, par
value $0.01 per share (the "Common Stock"), 30,997,944 shares of which are
issued and outstanding and (ii) 10,000,000 shares of preferred stock (the
"Preferred Stock"), par value $0.01 per share, (A) 4,500,000 of which have been
designated as Series A Convertible Preferred Stock, par value $0.01 per share
(the "Series A Preferred Stock"), 3,473,967 of which are issued and outstanding
and which are convertible into 14,008,034 shares of Common Stock, and (B)
1,250,000 of which have been designated as Series B Convertible Preferred Stock,
par value $0.01 per share, all of which are issued and outstanding and which are
convertible into 1,250,000 shares of Common Stock. On the date hereof, there are
issued and outstanding options to purchase 7,506,900 shares of Common Stock and
issued and outstanding warrants to purchase 3,542,271 shares of Common Stock..


          3.4    Authority. The Company has all requisite corporate power and
authority to enter into this Agreement, to sell and issue the Series C Shares
and to consummate the other transactions contemplated by this Agreement. The
execution and delivery of this Agreement, the issuance and sale of the Series C
Shares and the consummation of the transactions contemplated by this Agreement
have been duly authorized by all necessary corporate action on the part of the
Company. This Agreement has been duly executed and delivered by the Company, and
constitutes the valid and binding obligation of the Company, enforceable in
accordance with its terms, except to the extent limited by (i) the effect of
bankruptcy, insolvency, reorganization, receivership, conservatorship,
arrangement, moratorium, fraudulent transfer or other laws affecting or relating
to the rights of creditors generally, (ii) the rules governing the availability
of specific performance, injunctive relief or other equitable remedies and
general principles of equity, regardless of whether arising prior to, or after,
the date hereof or considered in a proceeding in equity or at law, or (iii) the
effect of federal and state securities laws and principles of public policy on
rights of indemnity and contribution.
 

   - 2 -  

--------------------------------------------------------------------------------

 

          3.5    No Conflict. The execution and delivery by the Company of this
Agreement does not, and the sale and issuance of the Series C Shares and
consummation of the other transactions contemplated by this Agreement will not,
conflict with, or result in any violation or breach of any provision of, the
charter documents of the Company or any contract or agreement filed by the
Company with the Commission (as defined below) pursuant to Item 601(b)(10) of
Regulation S-K under the Securities Act of 1933, as amended.


          3.6    Required Filings and Consents. No consent, approval, order or
authorization of, or registration, declaration or filing with, any court,
administrative agency or commission or other governmental authority or
instrumentality ("Governmental Entity") is required by or with respect to the
Company in connection with the execution and delivery of this Agreement, the
sale and issuance of the Series C Shares or the consummation of the other
transactions contemplated hereby or thereby, except for such filings as may be
required under applicable federal and state securities laws.


          3.7    Commission Filings. The Company has filed all reports required
to be filed with the Securities and Exchange Commission (the "Commission") since
July 16, 1999 (collectively, including all exhibits thereto, the "SEC Reports".
None of such SEC Reports, as of their respective dates (as amended through the
date hereof), contained any untrue statement of a material fact or omitted to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. All such SEC Reports, as of their respective dates (as amended
through the date hereof), complied in all material respects with the
requirements of the Securities Exchange Act of 1934 (the "Exchange Act").


          3.8    Financial Statements. The consolidated financial statements of
the Company and its subsidiaries contained in the SEC Reports were prepared in
accordance with U.S. generally accepted accounting principles ("GAAP") applied
on a consistent basis throughout the periods indicated, and present fairly in
all material respects, as of the dates and for the periods indicated, the
financial position of the Company and its subsidiaries and their results of
operations and cash flows for the periods therein set forth, subject in the case
of the unaudited consolidated financial statements to later normal, recurring
audit adjustments required by GAAP that are not in the aggregate material and to
omission of certain footnotes as permitted by GAAP.


          3.9    Stockholders’ Consent. No consent or approval of the
stockholders of the Company is required or necessary for the Company to enter
into this Agreement, to sell and issue the Series C Shares or to consummate the
other transactions contemplated pursuant to this Agreement (other than
stockholder approval of: the option plan expansion contemplated by Section 5.4
below, the Restated Designation (as that term is defined below) and the
amendment to the Certificate of Designation contemplated by Section 5.14
below)..


          3.10             Litigation. There is no litigation, governmental
proceeding, investigation or arbitration pending or, to the knowledge of the
Company, threatened against or directly involving the Company that questions the
legality or validity of this Agreement or any related
 
 
  - 3 -   

--------------------------------------------------------------------------------

 

agreements or any actions taken or to be taken pursuant to or in connection with
this Agreement or any related agreements or which could reasonably be expected
to have a Material Adverse Effect.


          3.11             Disclosure. The representations and warranties made
or contained in this Agreement when taken together, do not contain any untrue
statement of a material fact and do not omit to state a material fact required
to be stated herein or therein or necessary in order to make such
representations and warranties and other material not misleading.


    4.    Representations of the Investors. Each Investor, severally but not
jointly, represents and warrants to the Company as follows:
 
          4.1    Authority. The Investor has all requisite corporate power and
authority to enter into this Agreement, to purchase and hold the Series C Shares
and to consummate the other transactions to be consummated by the Investor
contemplated by this Agreement. The execution and delivery of this Agreement,
the purchase of the Series C Shares and the consummation of the other
transactions contemplated by this Agreement have been duly authorized by all
necessary corporate action on the part of the Investor. This Agreement has been
duly executed and delivered by the Investor, and constitutes the valid and
binding obligation of the Investor, enforceable in accordance with its terms,
except to the extent limited by (i) the effect of bankruptcy, insolvency,
reorganization, receivership, conservatorship, arrangement, moratorium,
fraudulent transfer or other laws affecting or relating to the rights of
creditors generally, (ii) the rules governing the availability of specific
performance, injunctive relief or other equitable remedies and general
principles of equity, regardless of whether arising prior to, or after, the date
hereof or considered in a proceeding in equity or at law, or (iii) the effect of
federal and state securities laws and principles of public policy on rights of
indemnity and contribution.


          4.2    No Conflict. The execution and delivery by the Investor of this
Agreement does not, and consummation of the transactions contemplated by this
Agreement will not conflict with, or result in any violation or breach of any
provision of, the charter documents of the Investor.


          4.3    Required Filings and Consents. No consent, approval, order or
authorization of, or registration, declaration or filing with, any Governmental
Entity is required by or with respect to the Investor in connection with the
execution and delivery of this Agreement, the purchase of the Series C Shares to
be purchased by the Investor or the consummation of the other transactions to be
consummated by the Investor contemplated hereby, except for such consents,
orders, authorizations, declarations, filings, approvals and registrations
which, if not obtained or made, could not be expected to have a material adverse
effect on the Investor's ability to consummate the transactions contemplated
pursuant to this Agreement.


          4.4    Investor is an "Accredited Investor". The Investor is an
"accredited investor" as defined in Rule 501(a) under the Securities Act of
1933, as amended (the "Securities Act"). The Investor believes that it has
received all the information it considers necessary or appropriate for deciding
whether to purchase the Series C Shares. The Investor further
 

  - 4 -   

--------------------------------------------------------------------------------

 

represents that it has had an opportunity to ask questions and receive answers
from the Company regarding the terms and conditions of the Series C Shares and
the business, properties, prospects and financial condition of the Company;
provided, however, that the foregoing shall not diminish or detract from the
Investor's ability to rely upon any of the Company's representations or
warranties. The Investor acknowledges that it is able to fend for itself, can
bear the economic risk of its investment, and has such knowledge and experience
in financial or business matters that it is capable of evaluating the merits and
risks of the investment in the Series C Shares. The Investor is not acquiring
the Series C Shares with a view towards distribution in violation of the
Securities Act.

 
    5.    Conditions to the Obligations of the Investors. The obligation of the
Investors to purchase the Series C Shares at the Closing is subject to the
fulfillment, or the waiver by Investors, of the following conditions on or
before the Closing Date:
 
          5.1    Accuracy of Representations and Warranties. Each representation
and warranty of the Company contained in Section 3 shall be true and complete on
and as of the Closing Date with the same effect as though such representation
and warranty had been made on and as of that date.


          5.2    Completion of Due Diligence. The Investors shall have completed
their due diligence review of the Company.


          5.3    No Change. There shall have been no change in the business or
financial condition of the Company between the date hereof and the Closing Date
that has caused, or could be reasonably expected to cause, a Material Adverse
Effect.


          5.4    Option Plan. The Company’s Board of Directors shall have
approved an expansion of the Company’s option plan in a form and manner
reasonably acceptable to the Investors and relating to such number of shares of
Common Stock as shall be acceptable to the Investors..


          5.5    No Incurrence of Indebtedness. The Company shall not have
incurred any indebtedness, except in the ordinary course of its business since
July 23, 2003.


          5.6    No Change in Capital Structure. There shall have been no change
in the Company’s capital structure between the date hereof and the Closing Date
unless otherwise agreed upon by the Company and the Investors.


          5.7    Apax’s Purchase of Series A Preferred Stock . Funds managed by
Apax Partners, Inc., ("Apax") shall have acquired from Microsoft Corporation all
of the Series A Preferred Stock.


          5.8    Performance. The Company shall have performed and complied with
all agreements and conditions contained in this Agreement required to be
performed or complied with by the Company prior to or at the Closing.
 

  - 5 -   

--------------------------------------------------------------------------------

 

          5.9    Filing of Designation. The Designation shall have been filed
with the Secretary of State of the State of Delaware and shall continue to be in
full force and effect as of the Closing Date.


          5.10              Blue Sky Approvals. The Company shall have taken all
actions necessary for the exemptions from the state securities laws in which the
Series C Shares are being sold on or before the Closing Date, or at such time
thereafter as may be required by the applicable statute.


          5.11             Certificates and Documents. The Company shall have
delivered to counsel to the Investors:


                                    (a)    The Company’s certificate of
incorporation, as in effect immediately prior to the Closing;


            (b)    Certificates, dated within 10 days of the Closing, as to the
corporate good standing of the Company issued by the Secretary of State of the
State of Delaware and any place where the Company is qualified to do business as
a foreign corporation;


            (c)    By-Laws of the Company certified by its Secretary or
Assistant Secretary as being in effect as of the Closing Date; and


            (d)    Resolutions of the Board of Directors of the Company,
authorizing and approving all matters in connection with this Agreement and the
transactions contemplated hereby, certified by the Secretary or Assistant
Secretary of the Company as of the Closing Date.


          5.12             Legal Opinion. The Investors shall have received an
opinion of Piper Rudnick LLP, substantially as set forth as Exhibit B hereto.


          5.13             Bertelsmann Review of Restated Designation.
Bertelsmann, Inc. ("Bertelsmann") shall have had the opportunity to review and
approve the Restated Designation (as that term is defined below).


          5.14             Restated Series B Designation. The Certificate of
Designation of Designations, Limitations, Restrictions and Relative Rights of
the Series B Convertible Preferred Stock of Audible, Inc. shall be amended
pursuant to the amendment in the form attached hereto as Exhibit C .


          5.15            Filing of Restated Designation. As set forth in
Section 12, the Restated Designation shall have been filed with the Secretary of
State of the State of Delaware and shall continue to be in full force and effect
as of the Closing Date.
 

  - 6 -   

--------------------------------------------------------------------------------

 

    6.    Conditions to the Obligations of the Company. The obligations of the
Company under Section 1.2 of this Agreement are subject to fulfillment, on or
before the Closing Date, of each of the following conditions:
 
          6.1    Accuracy of Representations and Warranties. Each representation
and warranty contained in Section 4 shall be true and complete on and as of the
Closing Date with the same effect as though such representation and warranty had
been made on and as of that date.


          6.2    Purchase Price. Each Investor shall have delivered to Company
the aggregate purchase price for its Series C Shares.


          6.3    Blue Sky Approvals. The Company shall have obtained all
necessary Blue Sky Law permits and qualifications, or secured an exemption
therefrom, required by any state for the offer and sale of the Series C Shares.


          6.4    Apax’s Purchase of Series A Preferred Stock. Funds managed by
Apax shall have acquired from Microsoft Corporation all of the Series A
Preferred Stock.


    7.    Participation Right . If at any time on or before the fifth (5 th )
anniversary of this Agreement , the Company shall sell and issue equity
securities for financing purposes (a "New Issuance"), the Company shall offer to
each Investor that continues to own 100% of the Series C Shares acquired
hereunder (or shares of Company common stock issuable upon conversion of the
Series C Shares), by written notice at least ten (10) days prior to the proposed
New Issuance, the opportunity to purchase its pro rata share of such equity
securities upon the same terms and conditions as the other participants in such
New Issuance, as set forth in the Company’s written notice. Each Investors’ pro
rata share shall be equal to the ratio of (a) the number of shares of the Common
Stock (including all shares of Common Stock issued or issuable upon conversion
of the Preferred Stock held by such Investor) of which such Investor is deemed
to be a holder immediately prior to the date of the New Issuance to (b) the
total number of shares of the Company’s outstanding Common Stock (including all
shares of Common Stock issued or issuable upon conversion of the Preferred Stock
or upon the exercise of any outstanding warrants or options) immediately prior
to the date of the New Issuance. Each Investor may accept the Company's offer as
to the full number of shares offered to it, or any lesser number, by written
notice thereof given by it to the Company within five (5) days after the
delivery to Investor of Company’s notice regarding the New Issuance. In such
event, the Company shall sell and such Investor shall buy, upon the terms and
conditions specified in the notice, the number of shares agreed to be purchased
by such Investor. The purchase rights of each Investor set forth in this Section
7 may not be transferred other than to Affiliates of such Investor. For the
purposes of this Agreement, "Affiliate" shall have the meaning set forth in Rule
405 promulgated under the Securities Act of 1933, as amended.


    8.    Information Rights/Confidentiality.
 

  - 7 -   

--------------------------------------------------------------------------------

 


          8.1    Information. So long as an Investor continues to hold 50% of
the Series C Shares acquired hereunder (or shares of Common Stock issuable upon
conversion of the Series C Shares), then:
 
                (a)    The Company will provide such Investor, within 30 days of
the conclusion of each month, a monthly operational update which compares the
Company’s actual performance during such month with the budgeted projections for
such month as well as the prior fiscal year;


                (b)    The Company will provide such Investor, within 45 days of
the conclusion of each fiscal quarter, a quarterly financial summary in a form
substantially similar to the form provided to the Company by Apax, signed by the
Chief Financial Officer of the Company;


                (c)    The Company will provide such Investor, within 90 days of
the conclusion of each fiscal year, a balance sheet of the Company, as at the
end of such fiscal year, and a statement of income and a statement of cash flows
of the Company, for such year, all prepared in accordance with generally
accepted accounting principles consistently applied. Such financial statements
shall be accompanied by a report and opinion thereon by independent public
accountants of national standing;


                (d)    The Company will provide such Investor, prior to the
commencement of each fiscal year, a copy of the annual budget and strategic plan
approved by the Company’s Board of Directors; and


                (e)    The Company shall provide to such Investor such other
information relating to the financial condition, business, prospects or other
corporate affairs of the Company as such Investor may from time to time
reasonably request.


          8.2    Confidentiality/Regulation FD. Each Investor agrees to use, and
to cause its authorized representatives to use, the same degree of care as such
Investor uses to protect its own confidential information to keep confidential
any and all confidential information furnished to it by the Company (whether
pursuant to this Section 8 or otherwise). Without limiting the generality of the
foregoing, each Investor acknowledges and agrees that as a result of the
requirements of this Section 8, each Investor will receive from the Company
material non-public information regarding the Company (as contemplated by
Regulation FD under the Securities Exchange Act of 1934). By its signature
below, each Investor hereby agrees to maintain in confidence all of the
Company’s material non-public information, except that such information may be
disclosed to such Investor’s legal, accounting and other professional advisors
who shall be similarly bound by the confidentiality provisions of this Section
8.2.


    9.    Covenant.



  - 8 -   

--------------------------------------------------------------------------------

 

          9.1    Key-Man Insurance. Promptly following the Closing, the Company
shall obtain key man insurance on the life of Donald Katz in an amount of not
less than $2.5 million, with the proceeds of such insurance being payable to the
Company.


          9.2    Qualified Small Business Stock. Promptly following the Closing,
the Company shall make reasonable efforts to enable the Series C Preferred Stock
to qualify as "qualified small business stock" under Section 1202 of the
Internal Revenue Code (the "Code"), including making all reports or other
filings required by the Code and any related treasury regulations in connection
therewith.


    10.    Registration of Shares.


        10.1    Demand Registration.


         (a)    At any time and from time to time, a Holder (as defined below)
may make written requests on the Company for the registration under the
Securities Act of the shares of Company common stock (the "Common Stock")
issuable upon conversion of the Series C Shares (the "Conversion Shares") having
an anticipated aggregate offering price (net of discounts and commissions) of at
least $5,000,000. The Company shall have no obligation to file more than two (2)
registration statements under the Securities Act with respect to such requests;
provided, however, that if the Conversion Shares may be registered on Form S-3
(or any successor form with similar "short form" disclosure requirements), the
Holders shall have unlimited rights to request registration of its Conversion
Shares on Form S-3 (or such successor form), provided, however, that each such
registration of Conversion Shares shall have an anticipated aggregate offering
price (net of discounts and commissions) of at least $500,000. Each such request
described in the preceding two sentences shall be hereinafter referred to as a
"Demand Registration." Any Demand Registration will specify the number of
Conversion Shares proposed to be sold and will also specify the intended method
of disposition thereof. For purposes of this Section 10, "Holder" means any
person owning of record Conversion Shares that have not been sold to the public
or any permitted assignee of record of such Conversion Shares.


                     (b)    A registration will not be deemed to have been
effected as a Demand Registration unless it has been declared effective by the
Commission and the Company has complied in all material respects with its
obligations under this Agreement with respect thereto; provided, however, that
if, after it has become effective, the offering of shares of Common Stock
pursuant to such registration is or becomes the subject of any stop order,
injunction or other order or requirement of the Commission or any other
governmental or administrative agency, or if any court prevents or otherwise
limits the sale of the shares of Common Stock pursuant to the registration at
any time within one hundred eighty (180) days after the effective date of the
registration statement, such registration will be deemed not to have been
effected. If (i) a registration requested pursuant to this Section 10.1 is
deemed not to have been effected or (ii) the registration requested pursuant to
this Section 10.1 does not remain effective for a period of at least
 

  - 9 -   

--------------------------------------------------------------------------------

 

one hundred eighty (180) days beyond the effective date thereof or, with respect
to an underwritten offering of Conversion Shares, until ninety (90) days after
the commencement of the distribution by the Holders of the Conversion Shares
included in such registration statement, then the Company shall continue to be
obligated to effect such registration pursuant to this Section 10.1. The Holders
shall be permitted to withdraw all or any part of the Conversion Shares from a
Demand Registration at any time prior to the effective date of such Demand
Registration.


       (c)    If the Holders so elect, the offering of Conversion Shares
pursuant to Demand Registration shall be in the form of an underwritten
offering. The Holders shall select one or more nationally recognized firms of
investment bankers reasonably acceptable to the Company to act as the lead
managing underwriter (the "Underwriter") in connection with such offering and
shall select any additional investment bankers and managers to be used in
connection with the offering.


        10.2    Piggy-Back Registration


       (a)    If at any time the Company proposes to file a registration
statement under the Securities Act with respect to an offering by the Company
for its own account or for the account of any of its respective security holders
(other than a registration statement on Form S-4 or S-8 (or any substitute form
that may be adopted by the Commission) or a Demand Registration pursuant to
Section 10.1), then the Company shall give prompt written notice of such
proposed filing to the Holders as soon as practicable (but in no event less than
20 days before the anticipated filing date), and such notice shall offer Holders
the opportunity to register such number of Conversion Shares as each Holder may
request (which request shall specify the Conversion Shares intended to be
disposed of by such Holder and the intended method of distribution thereof) (a
"Piggy-Back Registration"). The Company shall use its best efforts to cause the
managing Underwriter or Underwriters of a proposed underwritten offering to
permit the Conversion Shares requested to be included in a Piggy-Back
Registration to be included on the same terms and conditions as any similar
securities of the Company or any other security holder included therein and to
permit the sale or other disposition of such Conversion Shares in accordance
with the intended method of distribution thereof. Except as set forth in Section
10.2(c), each Holder shall have the right to withdraw its request for inclusion
of its Conversion Shares in any registration statement pursuant to this Section
10.2 by giving written notice to the Company of its request to withdraw,
provided, however, that in the event of such withdrawal, such Holder shall be
responsible for all fees and expenses (including fees and expenses of counsel)
incurred by such Holder prior to such withdrawal except as set forth in Section
10.2(c). The Company may withdraw a Piggy-Back Registration at any time prior to
the time it becomes effective.


       No registration effected under this Section 10.2, and no failure to
effect a registration under this Section 10.2, shall relieve the Company of its
obligation to effect a registration upon the request of a Holder pursuant to
Section 10.1, and no failure to effect
 

   - 10 -  

--------------------------------------------------------------------------------

 

 a registration under this Section 10.2 and to complete the sale of Conversion
Shares in connection therewith shall relieve the Company of any other obligation
under this Section 10.
 
       (b)    Notwithstanding anything to the contrary contained herein, if the
managing Underwriter or Underwriters of any underwritten offering described in
Section 10.2 have informed, in writing, the Holders that it is their opinion
that the total number of shares which the Company, the Holders and any other
persons desiring to participate in such registration intend to include in such
offering is such as to materially and adversely affect the success of such
offering, then the number of shares to be offered shall be reduced or limited in
the following order of priority: (x) first, the number of shares to be offered
by all other holders of securities of the Company other than the Holders or
others who have registration rights to the extent necessary to reduce the total
number of shares as recommended by such managing Underwriters; and (y) second,
if further reduction or limitation is required, the number of shares to be
offered for the account of each Holder shall be reduced or limited to the extent
necessary to reduce the total number of shares as recommended by such managing
Underwriters; provided, however, that the reduction for the account of the
Holders shall not result in the aggregate number of shares of the Holders
included in the offering to be less than 25% of the total number of shares
offered.


       (c)    Withdrawal Election. If, as a result of the proration provisions
of Section 10.2(b), a Holder shall not be entitled to include at least 50% of
the Conversion Shares in a Piggy-Back Registration that such Holder has
requested to be included, such Holder may elect to withdraw its request to
include Conversion Shares in such registration (a "Withdrawal Election") without
incurring any liability for its fees and expenses; provided, however, that a
Withdrawal Election shall be irrevocable and, after making a Withdrawal
Election, such Holder shall no longer have any right to include Conversion
Shares in the Piggy-Back Registration as to which such Withdrawal Election was
made.


        10.3   Registration Procedures. Whenever the Company is required to
effect or cause the registration of Conversion Shares pursuant to Section 10.1,
the Company will use its best efforts to effect the registration and the sale of
such Conversion Shares in accordance with the intended method of disposition
thereof as quickly as practicable, and in connection with any such request:


       (a)    The Company will prepare and file with the Commission a
registration statement (which, in the case of an underwritten public offering,
shall be on Form S-3 (unless the Company does not qualify for use of Form S-3 in
a registration involving only a secondary offering as provided in the General
Instructions to Form S-3 in such registration, in which case such registration
statement shall be a Form S-1) or other form of general applicability
satisfactory to the managing underwriter selected as therein provided) with
respect to such securities and use best efforts to cause such registration
statement to become and remain effective until the completion of the
 
 
  - 11 -   

--------------------------------------------------------------------------------

 

distribution; provided, however, that the Company shall be required to keep any
registration statement effective at least ninety (90) days.


       (b)    The Company will prepare and file with the Commission such
amendments and supplements to such registration statement and the prospectus
used in connection therewith as may be necessary to keep such registration
statement effective for the period specified in Section 10.3(a) and as to comply
with the provisions of the Securities Act with respect to the disposition of all
Conversion Shares covered by such registration statement in accordance with the
intended method of disposition set forth in such registration statement for such
period.


       (c)    The Company will, as far in advance as practical, prior to filing
a registration statement or prospectus or any amendment or supplement thereto,
furnish copies of such registration statement as proposed to be filed, together
with exhibits thereto, to (i) each Holder participating in the distribution
through such registration statement, (ii) not more than one counsel representing
such Holders, and (iii) each Underwriter, if any, of the Conversion Shares
covered by such registration statement, which documents will be subject to
review and approval by the foregoing within five (5) days after delivery, and
thereafter as far in advance as practical, furnish to such Holders, counsel and
Underwriters, if any, for their review and comment such number of copies of such
registration statement, each amendment and supplement thereto (in each case
including all exhibits thereto and documents incorporated by reference therein),
the prospectus included in such registration statement (including each
preliminary prospectus) and such other documents or information as such Holders,
counsel or Underwriters may reasonably request in order to facilitate the
disposition of the Conversion Shares owned by participating Holders.


       (d)    After the filing of the registration statement, the Company will
promptly notify each participating Holder of any stop order issued or threatened
by the Commission and take all reasonable actions required to prevent the entry
of such stop order or to remove it if entered.


       (e)    The Company will use its best efforts to (i) register or qualify
the Conversion Shares under such other securities or blue sky laws of such
jurisdictions in the United States as each participating Holder reasonably (in
light of each Holder’s intended plan of distribution) requests, and (ii) cause
such Conversion Shares to be registered with or approved by such other
governmental agencies or authorities in the United States as may be necessary by
virtue of the business and operations of the Company and do any and all other
acts and things that may be reasonably necessary or advisable to enable each
Holder to consummate the disposition of the Conversion Shares; provided ,
however , that the Company will not be required to (A) qualify generally to do
business in any jurisdiction where it would not otherwise be required to qualify
but for this paragraph (e), (B) subject itself to taxation in any jurisdiction
where it would not be subject to taxation but for actions taken pursuant to this
Section 10.3 or (C) consent to general service of process in any such
jurisdiction.
 

  - 12 -   

--------------------------------------------------------------------------------

 

         (f)    The Company will immediately notify each participating Holder,
at any time when a prospectus relating to Conversion Shares is required to be
delivered under the Securities Act, of the occurrence of an event requiring the
preparation of a supplement or amendment to such prospectus so that, as
thereafter delivered to the Holder, such prospectus will not contain an untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein not misleading and
promptly make available to each Holder any such supplement or amendment.


         (g)    The Company and each participating Holder will enter into
customary agreements including, if applicable, an underwriting agreement in
customary form and which is reasonably satisfactory to the Company (which shall
not require the Holders to indemnify the underwriter with respect to
misstatements or omissions in the registration statement other than such
misstatements or omissions in written material supplied by each Holder). The
Company and each holder will also take such other actions as are reasonably
required in order to expedite or facilitate the disposition of such Conversion
Shares; and the each Holder may, at its option, require that any or all of the
representations, warranties and covenants of the Company made to or for the
benefit of such Underwriters also be made to and for the benefit of each
participating Holder.


         (h)    The Company will make available to each participating Holder
(and its counsel) and each Underwriter, if any, subject to restrictions imposed
by the United States federal government or any agency or instrumentality
thereof, copies of all correspondence between the Commission and the Company,
its counsel or auditors and will also make available for inspection by each
participating Holder, any Underwriter participating in any disposition pursuant
to such registration statement and any attorney, accountant or other
professional retained to represent a participating Holder (collectively, the
"Inspectors"), all financial and other records, pertinent corporate documents
and properties of the Company (collectively, the "Records") as shall be
reasonably necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s officers and employees to supply all
information reasonably requested by any Inspectors in connection with such
registration statement. Records which the Company determines, in good faith, to
be confidential and which it notifies the Inspectors are confidential shall not
be disclosed by the Inspectors unless (i) the disclosure of such Records is
necessary to avoid or correct a misstatement or omission in such registration
statement or (ii) the disclosure or release of such Records is requested or
required pursuant to oral questions, interrogatories, requests for information
or documents or a subpoena or other order from a court of competent jurisdiction
or other process; provided, however, that prior to any disclosure or release
pursuant to clause (ii), the Inspectors shall provide the Company with prompt
notice of any such request or requirement so that the Company may seek an
appropriate protective order or waive such Inspectors’ obligation not to
disclose such Records; and, provided further, however, that if failing the entry
of a protective order or the waiver by the Company permitting the disclosure or
release of such Records, the Inspectors, upon advice of counsel, are compelled
to disclose such Records, the
 
 
   - 13 -  

--------------------------------------------------------------------------------

 

Inspectors may disclose that portion of the Records which counsel has advised
the Inspectors that the Inspectors are compelled to disclose. Each Holder agrees
that information obtained by it solely as a result of such inspections (not
including any information obtained from a third party who, insofar as is known
to such Holder after reasonable inquiry, is not prohibited from providing such
information by a contractual, legal or fiduciary obligation to the Company)
shall be deemed confidential and shall not be used by it as the basis for any
market transactions in the securities of the Company or its Affiliates unless
and until such information is made generally available to the public. Each
Holder further agrees that it will, upon learning that disclosure of such
Records is sought in a court of competent jurisdiction, give notice to the
Company and allow the Company, at the Company’s expense, to undertake
appropriate action to prevent disclosure of the Records deemed confidential.


           (i)    In connection with an underwritten offering, the Company will
participate, to the extent reasonably requested by the managing Underwriter for
the offering or the participating Holders, in customary efforts to sell the
securities under the offering, including, without limitation, participating in
"road shows"; provided, however, that the Company shall not be obligated to
participate in more than one such offering in any 12-month period.


           The Company may require each participating Holder to promptly furnish
in writing to the Company such information regarding the distribution of the
Conversion Shares as the Company may from time to time reasonably request and
such other information as may be legally required in connection with such
registration including, without limitation, all such information as may be
requested by the Commission or the NASD. The Company may exclude any Holder from
such registration if such Holder fails to provide such information.


           Each Holder agrees that, upon receipt of any notice from the Company
of the happening of any event of the kind described in Section 10.3(f) hereof,
such Holder will forthwith discontinue disposition of Conversion Shares pursuant
to the registration statement covering such Conversion Shares until such
Holder’s receipt of the copies of the supplemented or amended prospectus
contemplated by Section 10.3(f) hereof, and, if so directed by the Company, each
Holder will deliver to the Company all copies, other than permanent file copies
then in such Holder’s possession, of the most recent prospectus covering such
Conversion Shares at the time of receipt of such notice. In the event the
Company shall give such notice, the Company shall extend the period during which
such registration statement shall be maintained effective (including the period
referred to in Section 10.3(a) hereof) by the number of days during the period
from and including the date of the giving of notice pursuant to Section 10.3(f)
hereof to the date when the Company shall make available to the Holders a
prospectus supplemented or amended to conform with the requirements of Section
10.3(f) hereof.


          10.4    Registration Expenses. In connection with the Demand
Registrations pursuant to Section 10.1 hereof and any Piggy-Back Registrations
under Section 10.2 hereof, the
 

   - 14 -  

--------------------------------------------------------------------------------

 

Company shall pay the following registration expenses incurred in connection
with the registration thereunder (the "Registration Expenses"): (i) all
registration and filing fees, (ii) fees and expenses of compliance with
securities or blue sky laws (including reasonable fees and disbursements of
counsel in connection with blue sky qualifications of the Conversion Shares),
(iii) processing, duplicating and printing expenses, (iv) the Company’s internal
expenses (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), (v) the fees and
expenses incurred in connection with the listing of the Conversion Shares, (vi)
reasonable fees and disbursements of counsel for the Company and customary fees
and expenses for independent certified public accountants retained by the
Company (including the expenses of any comfort letters or costs associated with
the delivery by independent certified public accountants of a comfort letter or
comfort letters requested but not the cost of any audit other than a year end
audit), (vii) the reasonable fees and expenses of any special experts retained
by the Company in connection with such registration, (viii) reasonable fees and
expenses of one firm of counsel for the Holders, and (ix) any fees and
disbursements of underwriters customarily paid by issuers or sellers of
securities. The Company shall have no obligation to pay any underwriting fees,
discounts or commissions attributable to the sale of Conversion Shares, or the
cost of any special audit required, such costs to be borne by the Holders.


          10.5    Indemnification.


                (a)    The Company shall, to the full extent permitted by law,
indemnify and hold harmless each Holder, its Affiliates, partners, officers,
directors, employees and agents, and each person, if any, who controls or is
under common control with such Holder within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act of 1934, together with the
partners, officers, directors, employees and agents of such controlling person
(collectively, the "Controlling Persons"), from and against any loss, claim,
damage, liability, reasonable attorneys’ fees, cost or expense and costs and
expenses of investigating and defending any such claim, joint or several, and
any action in respect thereof (collectively, the "Damages") to which each
Holder, its partners, officers, directors, employees and agents, and any such
Controlling Person may become subject under the Securities Act or otherwise,
insofar as such Damages (or actions or proceedings, whether commenced or
threatened, in respect thereof) arise out of, or are based upon, any untrue
statement or alleged untrue statement of a material fact contained in any
registration statement or prospectus relating to the Conversion Shares or any
amendment or supplement thereto, or arises out of, or are based upon, any
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading or any
violation by the Company of any federal or state securities laws or any rule or
regulation thereof, except insofar as the same are based upon information
furnished in writing to the Company by a Holder expressly for use therein, and
shall reimburse the Holder, its Affiliates, partners, officers, directors,
employees and agents, and each such Controlling Person for any legal and other
expenses reasonably incurred by such Holder, its Affiliates, its partners,
officers, directors, employees and agents, or any such Controlling Person in
investigating or defending or preparing to defend against any such Damages or
proceedings; provided, however, that the Company shall not be liable to any
Holder to the extent that any such Damages (or action or proceeding in respect
thereof) arise out of or are based upon an untrue statement or omission made in
any preliminary prospectus if (i) such Holder failed to send or deliver a copy
of the final prospectus with or prior to the delivery of written confirmation of
the sale by the Holder to the person asserting the claim from which such Damages
arise, and (ii) the final prospectus would have corrected such untrue statement
or such omission; provided, further, however, that the Company shall not be
liable to any Holder in any such case to the extent that any such Damages arise
out of or are based upon an untrue
 
 
   - 15 -  

--------------------------------------------------------------------------------

 

statement or omission in any prospectus if (x) such untrue statement or omission
is corrected in an amendment or supplement to such prospectus, and (y) having
previously been furnished by or on behalf of the Company with copies of such
prospectus as so amended or supplemented, such Holder thereafter fails to
deliver such prospectus as so amended or supplemented prior to or concurrently
with the sale of a Conversion Shares to the person asserting the claim from
which such Damages arise. The Company also agrees to indemnify any Underwriters
of the Conversion Shares, their officers and directors and each person who
controls such Underwriters on substantially the same basis as that of the
indemnification of the Holder provided in this Section 10.5(a).


                (b)    Each Holder shall, to the full extent permitted by law,
indemnify and hold harmless the Company, its officers, directors, employees and
agents and each person, if any, who controls the Company within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act, together
with the partners, officers, directors, employees and agents of such controlling
person, to the same extent as the foregoing indemnity from the Company to the
Holders, but only to the extent the Company’s or such person’s Damages are
attributable to the information related to the Holder, or its plan of
distribution, furnished in writing by a Holder or on a Holder’s behalf expressly
for use in any registration statement or prospectus relating to the Conversion
Shares, or any amendment or supplement thereto, or any preliminary prospectus
and the aggregate amount which may be recovered from any Holder pursuant to the
indemnification provided for in this Section 10.5(a) in connection with any
registration and sale of Conversion Shares shall be limited to the net proceeds
received by such Holder from the sale of such Conversion Shares. In case any
action or proceeding shall be brought against the Company or its officers,
directors, employees or agents or any such controlling person or its officers,
directors, employees or agents, in respect of which indemnity may be sought
against any Holder, such Holder shall have the rights and duties given to the
Company, and the Company or its officers, directors, employees or agents, or
such controlling person, or its officers, directors, employees or agents, shall
have the rights and duties given to such Holder under the preceding paragraph.
Each Holder also agrees to indemnify and hold harmless any Underwriters of the
Conversion Shares, their officers and directors and each person who controls
such Underwriters on substantially the same basis as that of the indemnification
each Holder provides to the Company provided in this Section 10.5(b); provided
that the aggregate recovery that the Company and any Underwriters can recover
from any Holder pursuant to this Section 10.5(b) cannot exceed the net proceeds
received by such Holder from the sale of Conversion Shares. The Company shall be
entitled to receive indemnities from Underwriters, selling brokers, dealer
managers and similar securities industry professionals participating in the
distribution, to the same extent as provided above, with respect to information
so furnished in writing by such persons specifically for inclusion in any
prospectus or registration statement; provided, however, that if the Company
does not receive such indemnities, the Company will not be relieved of its
duties and obligations hereunder.
 

   - 16 -  

--------------------------------------------------------------------------------

 


                (c)    Promptly after receipt by any person in respect of which
indemnity may be sought pursuant to Section 10.5(a) or 10.5(b) (an "Indemnified
Party") of notice of any claim or the commencement of any action, the
Indemnified Party shall, if a claim in respect thereof is to be made against the
Person against whom such indemnity may be sought (an "Indemnifying Party"),
notify the Indemnifying Party in writing of the claim or the commencement of
such action; provided, however, that the failure to notify the Indemnifying
Party shall not relieve it from any liability which it may have to an
Indemnified Party otherwise than under Section 10.5(a) or 10.5(b) and except to
the extent of any actual prejudice resulting therefrom. If any such claim or
action shall be brought against an Indemnified Party, and it shall notify the
Indemnifying Party thereof, the Indemnifying Party shall be entitled to
participate therein, and, to the extent that it wishes, jointly with any other
similarly notified Indemnifying Party, to assume the defense thereof with
counsel reasonably satisfactory to the Indemnified Party. After notice from the
Indemnifying Party to the Indemnified Party of its election to assume the
defense of such claim or action, the Indemnifying Party shall not be liable to
the Indemnified Party for any legal or other expenses subsequently incurred by
the Indemnified Party in connection with the defense thereof other than
reasonable costs of investigation; provided, however, that the Indemnified Party
shall have the right to employ separate counsel to represent the Indemnified
Party and its controlling Persons who may be subject to liability arising out of
any claim in respect of which indemnity may be sought by the Indemnified Party
against the Indemnifying Party, but the fees and expenses of such counsel shall
be for the account of such Indemnified Party unless (i) the Indemnifying Party
and the Indemnified Party shall have mutually agreed to the retention of such
counsel or (ii) in the reasonable judgment of the Company and such Indemnified
Party, representation of both parties by the same counsel would be inappropriate
due to actual or potential conflicts of interest between them, it being
understood, however, that the Indemnifying Party shall not, in connection with
any one such claim or action or separate but substantially similar or related
claims or actions in the same jurisdiction arising out of the same general
allegations or circumstances, be liable for the fees and expenses of more than
one separate firm of attorneys (together with appropriate local counsel) at any
time for all Indemnified Parties, or for fees and expenses that are not
reasonable. No Indemnifying Party shall, without the prior written consent of
the Indemnified Party, effect any settlement of any claim or pending or
threatened proceeding in respect of which the Indemnified Party is or could have
been a party and indemnity could have been sought hereunder by such Indemnified
Party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability arising out of such claim or proceeding.
Whether or not the defense of any claim or action is assumed by the Indemnifying
Party, such Indemnifying Party will not be subject to any liability for any
settlement made without its consent, which consent will not be unreasonably
withheld.


                (d)    If the indemnification provided for in this Section 10.5
is unavailable to the Indemnified Parties in respect of any Damages referred to
herein, then each Indemnifying Party, in lieu of indemnifying such Indemnified
Party, shall contribute to the amount paid or payable by such Indemnified Party
as a result of such Damages (i) as between the Company and the Holders on the
one hand and the Underwriters on the other, in such proportion as is appropriate
to reflect the relative benefits received by the Company and the Holders on the
one hand and the Underwriters on the other from the offering of the Conversion
Shares, or if such allocation is not permitted by applicable law, in such
proportion as is appropriate to reflect not only the relative benefits but also
the relative fault of the Company and the Holders on the
 
 
   - 17 -  

--------------------------------------------------------------------------------

 

one hand and of the Underwriters on the other in connection with the statements
or omissions which resulted in such Damages, as well as any other relevant
equitable considerations, and (ii) as between the Company on the one hand and
each Holder on the other, in such proportion as is appropriate to reflect the
relative fault of the Company and each Holder in connection with such statements
or omissions, as well as any other relevant equitable considerations. The
relative benefits received by the Company and the Holders on the one hand and
the Underwriters on the other shall be deemed to be in the same proportion as
the total proceeds from the offering (net of underwriting discounts and
commissions but before deducting expenses) received by the Company and the
Holders bear to the total underwriting discounts and commissions received by the
Underwriters, in each case as set forth in the table on the cover page of the
prospectus. The relative fault of the Company and the Holders on the one hand
and of the Underwriters on the other shall be determined by reference to, among
other things, whether the untrue or alleged untrue statement of a material fact
or the omission or alleged omission to state a material fact relates to
information supplied by the Company and the Holders or by the Underwriters. The
relative fault of the Company on the one hand and each Holder on the other shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission or alleged omission to state
a material fact relates to information supplied by such party, and the parties’
relative intent, knowledge, access to information and opportunity to correct or
prevent such statement or omission.


                The Company and each Holder agree that it would not be just and
equitable if contribution pursuant to this Section 10.5(d) were determined by
pro rata allocation (even if the Underwriters were treated as one entity for
such purpose) or by any other method of allocation which does not take account
of the equitable considerations referred to in the immediately preceding
paragraph. The amount paid or payable by an Indemnified Party as a result of the
Damages referred to in the immediately preceding paragraph shall be deemed to
include, subject to the limitations set forth above, any legal or other expenses
reasonably incurred by such Indemnified Party in connection with investigating
or defending any such action or claim. Notwithstanding the provisions of this
Section 10.5(b), no Underwriter shall be required to contribute any amount in
excess of the amount by which the total price at which the Conversion Shares
underwritten by it and distributed to the public were offered to the public
exceeds the amount of any damages which such Underwriter has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission, and no Holder shall be required to contribute any amount in
excess of the amount by which the total price at which the Conversion Shares
were offered to the public (less underwriting discounts and commissions) exceeds
the amount of any damages which such Holder has otherwise been required to pay
by reason of such untrue or alleged untrue statement or omission or alleged
omission. No person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person who was not guilty of such fraudulent misrepresentation.
 

  - 18 -   

--------------------------------------------------------------------------------

 

    11.    Board of Directors . For so long as funds managed by Apax continue to
hold at least fifty percent (50%) of the Series C Shares (or shares of Company
common stock issuable upon conversion of the Series C Shares) acquired by such
funds at Closing pursuant to this Agreement, such funds managed by Apax shall be
entitled to designate one person for election to the Company’s Board of
Directors as a Class II director (the "Investor Representative"), which Investor
Representative shall be selected by such funds. At the time of each annual
meeting of  stockholders at which Class II directors are elected, the Company
agrees to take all such action as may be required under applicable law: (a) to
include the Investor Representative in the slate of nominees for the class of
directors in which the Investor Representative is designated to be recommended
by the Board of Directors for election by the Company stockholders, and (b) to
use its best efforts to cause the election of the Investor Representative to the
Board of Directors, including nominating such individual to be elected as a
director. In the event that a vacancy is created on the Board of Directors at
any time by the death, disability, retirement, resignation or removal of the
Investor Representative, the Company and the remaining directors will cause the
vacancy created thereby to be filled by a new designee of funds managed by Apax
as soon as possible.


    12.    Agreement Regarding Series A Preferred Stock. In connection with
entering into this Agreement, and as a condition hereto, the funds managed by
Apax that are Investor and the Company agree that the terms of the Series A
Preferred Stock shall be amended and restated through the filing of the First
Amended and Restated Certificate of Designation of the Designations,
Limitations, Restrictions and Relative Rights of the Series A Convertible
Preferred Stock, attached hereto as Exhibit D (the "Restated Designation"). By
their signatures below, such funds managed by Apax, in their capacity as the
sole holders of Series A Preferred Stock following their acquisition of the
Series A Preferred Stock as contemplated by Section 5.7 above, hereby approves
the Restated Designation in all respects.


    13.    Confidentiality. Neither the Company nor the Investor shall issue any
press release or other public announcement regarding, or otherwise disclose,
this Agreement or the transactions contemplated herein, or make any filing of
this Agreement or other agreements relating to the transactions contemplated
herein, without the consent of the other, which consent will not be unreasonably
withheld; provided, however, that if a party is required by applicable law to
provide public disclosure of this Agreement or the transactions contemplated
herein, such party shall use all reasonable efforts to coordinate the disclosure
with the other party before issuance, including, but not limited to the
submission to the Commission (and any other applicable regulatory or judicial
authority) of an application for confidential treatment of certain terms (which
terms shall be agreed upon by the Investor and the Company) of this Agreement.
Each party shall provide to the other for review a copy of any proposed
disclosure of this Agreement or its terms and any application for confidential
treatment at least five (5) business days before any such disclosure or
application is made and to comply with all reasonable requests from the other
party to minimize the extent and scope of any such disclosure.

 
    14.    Successors and Assigns. The provisions of this Agreement shall be
binding upon, and inure to the benefit of, the respective successors, assigns,
heirs, executors and administrators
 
 
   - 19 -  

--------------------------------------------------------------------------------

 

of the parties hereto. The Series C Shares shall be freely transferable to
Affiliates of the Investors.
 
    15.    
Survival of Representations and Warranties. The representations, warranties and
agreements made herein shall survive the closing of the transactions
contemplated hereby. All statements as to factual matters contained in any
certificate or other instrument delivered by or on behalf of the Company
pursuant hereto in connection with the transactions contemplated hereby shall be
deemed to be representations and warranties by the Company hereunder solely as
of the date of such certificate or instrument.


    16.    Expenses. Each party shall pay its own costs and expenses incurred
with respect to the negotiation, execution, delivery and performance of this
Agreement, except that the Company shall pay for an aggregate maximum of (a)
$75,000 for legal, accounting and other professional fees and expenses incurred
by funds managed by Apax in conjunction with the transactions contemplated by
this Agreement and (b) $7,500 for legal fees and expenses incurred by
Bertelsmann in connection with its review of this Agreement.
 
    17.    Notices. All notices, requests, consents, and other communications
under this Agreement shall be in writing and shall be deemed delivered (i) two
business days after being sent by registered or certified mail, return receipt
requested, postage prepaid or (ii) one business day after being sent via a
reputable nationwide overnight courier service guaranteeing next business day
delivery, in each case to the intended recipient as set forth below:
If to an Investor, to such Investor’s address as set forth on Schedule I hereto.


If to Company:
Audible, Inc.
65 Willowbrook Blvd.
Wayne, NJ 07470
Attn: Chief Executive Officer    
Telephone No.: (973) 890-4070
Facsimile No.: (973) 890-2442


with a copy to:
Edwin M. Martin, Jr., Esq.
Piper Rudnick LLP
1775 Wiehle Avenue, Suite 400
Reston, VA 20190
Telephone No.: (703) 773-4213
Facsimile No.: (703) 773-5000


    Any party may give any notice, request, consent or other communication under
this Agreement using any other means (including, without limitation, personal
delivery, messenger service, telecopy, first class mail or electronic mail), but
no such notice, request, consent or other communication shall be deemed to have
been duly given unless and until it is actually received
 

   - 20 -  

--------------------------------------------------------------------------------

 

by the party for whom it is intended. Any party may change the address to which
notices, requests, consents or other communications hereunder are to be
delivered by giving the other parties notice in the manner set forth in this
Section 17.


    18.    Brokers. The Company is not subject to an existing agreement with any
finder and no fees will be paid by the Company to any such finder in regard to
the transactions
contemplated herein. The Investor is not responsible for the payment of any
finder's fees in connection with the transactions contemplated herein.
 
    19.    Entire Agreement. This Agreement embodies the entire agreement and
understanding between the parties hereto with respect to the subject matter
hereof and supersedes all prior agreements and understandings relating to such
subject matter.
 
    20.    Amendments and Waivers. Except as otherwise expressly set forth in
this Agreement, any term of this Agreement may be amended and the observance of
any term of this Agreement may be waived (either generally or in a particular
instance and either retroactively or prospectively), with the written consent of
the Company and Investors who own at least a majority of the Series C Preferred
Stock; provided, that any amendments relating to the relative rights of holders
of the Series C Preferred Stock shall not inequitably affect one or more
Investors. No waivers of or exceptions to any term, condition or provision of
this Agreement, in any one or more instances, shall be deemed to be, or
construed as, a further or continuing waiver of any such term, condition or
provision.
 
    21.    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed an original, but all of which, when taken
together, shall constitute one and the same instrument.
 
    22.    Headings. The headings of the sections, subsections, and paragraphs
of this Agreement have been added for convenience only and shall not be deemed
to be a part of this Agreement.
 
    23.    Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision.
 
    24.     Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the choice
of law or conflicts of law provisions thereof.
 
 { Signature pages follow }
 

   - 21 -  

--------------------------------------------------------------------------------

    IN WITNESS WHEREOF, the undersigned have hereunto set their hands as of the
day and year first above written.


THE "COMPANY":


AUDIBLE, INC.




By: ___________________________
Name:
Title:
             
                  THE "INVESTORS":
 
Apax Excelsior VI, L.P.
 
By: Apax Excelsior VI Partners, L.P.,
Its General Partner
By: Apax Managers, Inc.
Its General Partner


By: ___________________________
Name:
Title:


Apax Excelsior VI-A, C.V.


By: Apax Excelsior VI Partners, L.P.,
Its General Partner
By: Apax Managers, Inc.
Its General Partner


By: ___________________________
Name:
Title:    


{ Signatures continued on following page }

       

--------------------------------------------------------------------------------

 



Apax Excelsior VI-B, C.V.


By: Apax Excelsior VI Partners, L.P.,
Its General Partner
By: Apax Managers, Inc.
Its General Partner


By: ___________________________
Name:
Title:    


Partricof Private Investment Club III, L.P.


By: Apax Excelsior VI Partners, L.P.,
Its General Partner
By: Apax Managers, Inc.
Its General Partner


By: ___________________________
Name:
Title:    


     Bertelsmann Multimedia, Inc.


     By: ___________________________ 
           Name:
     Title:    


Random House Ventures L.L.C.


      By: ___________________________
            Name:
            Title:    

 
   

--------------------------------------------------------------------------------

 

SCHEDULE I


SCHEDULE OF INVESTORS


Name
Number of
Series C
Shares
 
Total
Purchase
Price
 
Apax Excelsior VI, L.P.
c/o Apax Partners, Inc.
2180 Sand Hill Road
Menlo Park, CA 94025
 
 
632,963
 
$3,418,000.20
Apax Excelsior VI-A, C.V.
c/o Apax Partners, Inc.
2180 Sand Hill Road
Menlo Park, CA 94025
 
51,704
$279,201.60
Apax Excelsior VI-B, C.V.
c/o Apax Partners, Inc.
2180 Sand Hill Road
Menlo Park, CA 94025
 
34,444
$185,997.60
Patricof Private Investment Club III, L.P.
c/o Apax Partners, Inc.
2180 Sand Hill Road
Menlo Park, CA 94025
 
21,630
$116,802
Bertelsmann Multimedia, Inc.
1540 Broadway
New York, NY 10036
 
 
185,185
 
$999,999
Random House Ventures L.L.C.
c/o Random House, Inc.
1745 Broadway
New York, NY 10019
 
 
185,185
 
$999,999
 
 
 
Total
1,111,111
$5,999,999.40





 
   

--------------------------------------------------------------------------------

 





EXHIBIT A


DESIGNATION
 
 


 
   

--------------------------------------------------------------------------------

 

EXHIBIT B


LEGAL OPINION
 
 


 
   

--------------------------------------------------------------------------------

 

EXHIBIT C


AMENDMENT TO DESIGNATION
 
 


 
   

--------------------------------------------------------------------------------

 





EXHIBIT D


RESTATED DESIGNATION
 
 




 
   